Case 2:16-cr-20222-AJT-RSW ECF No. 442, PageID.4024 Filed 06/16/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,
                                         Case No. 16-20222
v.                                       Hon. Arthur J. Tarnow

ELLIOTT COTTON,

     Defendant.
_________________________________/

     United States’ Reply to Defendant’s Response Regarding
                     Compassionate Release

      Cotton asks the Court to stack conjecture upon conjecture, find

that his stable and very ordinary medical conditions are nevertheless

“extraordinary and compelling” enough to merit early release, and to

ignore binding law in order to release him from his well-deserved

sentence of imprisonment. Cotton has not exhausted his administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A). Therefore, his motion

should be dismissed. Even if the Court had the authority to address his

request for compassionate release, Cotton cannot and has not shown

that his specific condition of health is so dire that he must be released.

Cotton is left with asking this Court to take in to account trends in his

health and broad comorbidities associated with – not causes of, but
Case 2:16-cr-20222-AJT-RSW ECF No. 442, PageID.4025 Filed 06/16/20 Page 2 of 5




conditions that appear alongside – severe cases of Covid-19. Cotton has

the burden of proof in a motion that asks for a significant remedy: the

overturning of his sentence of imprisonment. He has not met that

burden, and his motion should be denied.

      Cotton points to several of his health conditions, claiming that

they support his release. Yet each of these conditions is encountered in

a substantial portion of the adult population of the United States.

Cotton cites his obesity, with a BMI of 32.3, yet approximately 35% of

American men are obese (defined as a BMI of over 30).

https://www.niddk.nih.gov/health-information/health-

statistics/overweight-obesity (last visited June 16, 2020). Cotton points

to a diagnosis of prediabetes, but more than 36% of American men have

that condition. https://www.niddk.nih.gov/health-information/health-

statistics/diabetes-statistics (last visited June 16, 2020). Cotton also

attempts to make much of his diagnosis for hyperlipidemia, but more

than 95 million American adults have unhealthy high cholesterol

(hyperlipidemia). https://www.cdc.gov/cholesterol/facts.htm (last visited

June 16, 2020). Statin drugs are commonly used to successfully control

hyperlipidemia, and Cotton’s condition is noted as “Stable on
Case 2:16-cr-20222-AJT-RSW ECF No. 442, PageID.4026 Filed 06/16/20 Page 3 of 5




Atorvastatin,” in medical charts. (See Ex. 1 to Government’s Response,

2020 Medical Records, Pg. 21).

      Cotton argues that each of these conditions is a comorbidity to a

severe case of Covid-19. But that something is a comorbidity means

only that it is frequently present alongside severe cases of Covid-19, not

that there is a causal relationship. (See, e.g.,

https://academic.oup.com/ajh/article/33/5/373/5816609) (hypertension is

a comorbidity of severe cases of Covid-19, but there does not appear to

be a causal relationship). Ultimately, what Cotton points to as

extraordinary and compelling reasons for release in effect urges the

Court to release him on bases that would apply to a wide swath of other

prisoners.

      Cotton cites also to his diagnosis of asthma, but, as argued in the

government’s initial brief, medical records suggest Cotton’s asthma is

mild. Cotton points to how often he takes medications for asthma, but

that is not how the severity of asthma is measured. It’s the frequency of

symptoms. (Government’s Exhibit A, Pg. 5). Cotton’s symptoms are

infrequent, and suggest a classification of mild asthma.
Case 2:16-cr-20222-AJT-RSW ECF No. 442, PageID.4027 Filed 06/16/20 Page 4 of 5




      Cotton carries the burden of proof. He has not shown that his

various minor conditions somehow constitute the kind of extraordinary

and compelling reasons meriting release from a duly earned term of

imprisonment. His motion should be denied.

                                         Respectfully submitted,

                                         MATTHEW SCHNEIDER
                                         United States Attorney

                                         s/ Brant Cook
                                         Assistant U.S. Attorney
                                         211 West Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9756
                                         brant.cook@usdoj.gov
Dated: June 16, 2020
Case 2:16-cr-20222-AJT-RSW ECF No. 442, PageID.4028 Filed 06/16/20 Page 5 of 5




                           Certificate of Service

      I certify that on June 16, 2020, I electronically filed the foregoing

document with the Clerk of the Court for the Eastern District of

Michigan using the ECF system, which will send notification of the

filing to all users of record.

                                         s/ Brant Cook
                                         Assistant U.S. Attorney
